                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

FEDERAL TRADE COMMISSION,

      Plaintiff,

v.                                                    Case No. 6:18-cv-862-Orl-37DCI

MOBE LTD.;
MOBEPROCESSING.COM, INC.;
TRANSACTION MANAGEMENT
USA, INC.; MOBETRAINING.COM,
INC.; 9336-0311 QUEBEC INC.; MOBE
PRO LIMITED; MOBE INC.; MOBE
ONLINE LTD.; MATT LLOYD
PUBLISHING.COM PTY LTD.;
MATTHEW LLOYD MCPHEE; SUSAN
ZANGHI; and RUSSELL W. WHITNEY,
JR.,

      Defendants.
_____________________________________

                                        ORDER

      Plaintiff Federal Trade Commission (“FTC”) initiated this action against

Defendants on June 4, 2018, seeking injunctive and equitable relief for violations of the

Federal Trade Commission Act, 15 U.S.C. § 53(b). (See Doc. 1 (“Complaint”).) The FTC

also applied for a temporary receiver (“Receiver”) (Doc. 6), whom the Court appointed

(Doc. 13). Now, the Receiver seeks payment for services rendered and reimbursement for

costs incurred by the Receiver and his hired counsel, Akerman LLP (“Akerman”). (See

Doc. 92 (“Receiver Fee Motion”); Doc. 93 (“Akerman Fee Motion”).) Specifically, the

Receiver requests $99,726.00 in fees, and a reimbursement of $780.35 for expenses


                                           -1-
incurred. (Doc. 92, p. 1.) Additionally, the Receiver requests the authority to pay

Akerman $69,182.50 in fees, and to reimburse Akerman $1,473.08 for costs incurred. (Doc.

93, p. 1.)

        On referral, U.S. Magistrate Judge Daniel C. Irick concludes that the fees and

reimbursements for the Receiver are fair and reasonable. (Doc. 110, pp. 4–5 (“R&R”).)

However, given the lack of information regarding Akerman’s requested fee, Magistrate

Judge Irick used his own experience and expertise to conclude that a slightly lower fee,

$60,797.50, is more appropriate. (Id. at 5–9) With this, he recommends granting the

Receiver Fee Motion and granting in part and denying in part the Akerman Fee Motion.

(Id. at 9.)

        The parties did not object to the R&R, and the time for doing so has now passed.

Absent objections, the Court has examined the R&R only for clear error. See Wiand v. Wells

Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016);

see also Marcort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding none, the

Court concludes that the R&R is due to be adopted in its entirety.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

        1.    U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation (Doc.

              110) is ADOPTED, CONFIRMED, and made a part of this Order.

        2.    The Receiver’s Verified First Application for Payment for Services

              Rendered and Reimbursement for Costs Incurred (Doc. 92) is GRANTED.

              The Receiver is authorized to receive payment in the amount of $99,726.00

              in fees and $780.35 in expenses.

                                            -2-
      3.    The Receiver’s Verified First Application for Payment for Services

            Rendered and Reimbursement for Costs Incurred by Akerman LLP (Doc.

            93) is GRANTED IN PART AND DENIED IN PART.

               a. The Akerman Fee Motion is GRANTED to the extent that the

                    Receiver is authorized to pay Akerman LLP $60,797.50 in fees and

                    $1,473.08 in expenses.

               b. The Akerman Fee Motion is DENIED in all other respects.

      DONE AND ORDERED in Chambers in Orlando, Florida, on October 3, 2018.




Copies to:
Counsel of Record




                                             -3-
